Order entered June 15, 2015




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-15-00363-CV

                 IN THE INTEREST OF K.G., ET AL., MINOR CHILDREN

                        On Appeal from the 256th Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. DF-13-17435-Z

                                           ORDER
        We GRANT appellant Mother’s June 11, 2015 motion for additional time to file brief to

the extent we ORDER the brief be filed no later than June 19, 2015. Because this appeal is

from an order terminating the parent-child relationship and is accelerated, no further extensions

will be granted.

        We further GRANT the State’s motion to extend time to file brief in response to

appellant Father’s brief and ORDER the brief tendered to the Clerk of the Court June 10, 2015

filed as of the date of this order.




                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE